Case 0:19-cv-61084-RNS Document 80 Entered on FLSD Docket 06/15/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

  _______________________________________
  UNITED STATES OF AMERICA,                 )
  the States of Arkansas, California,       )
  Colorado, Connecticut, Delaware,          )
  Florida, Georgia, Illinois, Indiana,      )
  Iowa, Louisiana, Maryland,                )
  the Commonwealth of Massachusetts,        )
  Michigan, Minnesota, Missouri,            )        Case No.: 19-CV-61084
  Montana, Nevada, New Jersey,              )
  New Mexico, New York, North Carolina,     )        Judge: Hon. Robert N. Scola, Jr.
  Oklahoma, Rhode Island, Tennessee, Texas, )
  Vermont, the Commonwealth of Virginia,    )
  Washington, and the District of Columbia, )
  Ex rel. AMBER WATT,                       )
                                            )
          Relator,                          )
  v.                                        )
                                            )
  VIRTUOX, INC.                             )
          Defendant.                        )
                                            )
  _______________________________________)

                       JOINT MOTION TO STAY DISCOVERY
               PENDING RESOLUTION OF PENDING MOTION TO DISMISS

         Plaintiff/Relator Amber Watt (“Relator”) and Defendant VirtuOx, Inc. (“VirtuOx”), by and

  through undersigned counsel and pursuant to Rules 26(c) and 26(d) of the Federal Rules of Civil

  Procedure and Southern District of Florida Local Rule 7.1, hereby respectfully jointly move for a

  stay of discovery pending resolution of VirtuOx’s Motion to Dismiss Relator’s First Amended

  Complaint and Incorporated Memorandum of Law (“Motion to Dismiss”). ECF No. 53. In support

  of this Motion, the parties state the following:

                                          INTRODUCTION

         Good cause exists to stay discovery pending resolution of the Motion to Dismiss.
Case 0:19-cv-61084-RNS Document 80 Entered on FLSD Docket 06/15/2021 Page 2 of 5




  Specifically, the Court’s decision on VirtuOx’s pending Motion to Dismiss may dispose of the

  case entirely or otherwise significantly narrow the claims allowed. Either event would have a

  significant impact on the permissible scope of discovery. Relator also will not suffer prejudice

  from the temporary stay and seeks this relief jointly with the understanding that a stay of discovery

  will save all parties and this Court the unnecessary and burdensome cost and inconvenience

  associated with discovery on claims that are subject to dismissal.

                       BRIEF FACTUAL AND PROCEDURAL HISTORY

         1.      Relator filed her original, sealed complaint on April 29, 2019, ECF No. 1, and the

  First Amended Complaint (“Complaint”) on January 14, 2020. ECF No. 41. The Complaint raises

  a series of allegations that certain of VirtuOx’s business practices violate the federal False Claims

  Act, 31 U.S.C. § 3729, et seq., and its state counterparts.

         2.      On February 8, 2021, this Court unsealed the Complaint and ordered Relator to

  serve it on VirtuOx. ECF No. 50. Thereafter, Relator served VirtuOx on May 7, 2021, and VirtuOx

  filed its Motion to Dismiss on the same day. ECF No. 53.

         3.      Relator filed her Response in Opposition to Defendant’s Motion to Dismiss on June

  4, 2021. ECF No. 74. VirtuOx filed its Reply to Relator’s Response in Opposition to Motion to

  Dismiss on June 10, 2021. ECF No. 76. Accordingly, briefing has closed, and the Motion to

  Dismiss is ripe for decision.

                                     MEMORANDUM OF LAW

         District courts are given “broad discretion over the management of pre-trial activities,

  including discovery and scheduling.” Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d 1234,

  1269 (11th Cir. 2001). And, district courts have “broad authority to grant a stay.” In re Application

  of Alves Braga, 789 F. Supp. 2d 1294, 1307 (S.D. Fla. 2011). Courts consider the relative prejudice

  and hardship “worked on each party if a stay is or is not granted” and general efficiency. Powell
Case 0:19-cv-61084-RNS Document 80 Entered on FLSD Docket 06/15/2021 Page 3 of 5




  v. Wal-Mart Stores, Inc., 9:19-CV-81011 (S.D. Fla. July 12, 2019) (Scola, J.) (quoting Fitzer v.

  Am. Institute of Baking, Inc., No. 209-cv-169, 2010 WL 1955974 (S.D. Ga. May 13, 2010) and

  citing Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1988) (noting that a court must also

  weigh “the harm produced by a delay in discovery” against “the likely costs and burdens of

  proceeding with discovery”) (citations omitted)).       Moreover, so long as a stay is neither

  “immoderate” nor indefinite, a stay can be appropriate in the interest of judicial convenience.

  Ortega Trujillo v. Conover & Co. Communications, Inc., 221 F.3d 1262 (11th Cir. 2000) (stating

  that, provided a stay will expire within reasonable limits, it is not immoderate). In considering the

  balance, a court may take a “preliminary peek” at the merits of a dispositive motion to see if it

  “appears to be clearly meritorious and truly case dispositive.” McCabe v. Foley, 233 F.R.D. 683,

  685 (M.D. Fla. 2006).

         As a general rule, motions to dismiss should be resolved as soon as practicable to obviate

  avoidable discovery costs. See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir.

  1997) (“If the district court dismisses a nonmeritorious claim before discovery has begun,

  unnecessary costs to the litigants and to the court system can be avoided.”). The Motion to Dismiss

  is a dispositive motion. A favorable ruling on the Motion to Dismiss will dispose of all or some

  of the claims asserted against VirtuOx. This brief stay of general discovery also will not cause

  any prejudice to Relator, who will be afforded sufficient opportunity to conduct discovery if any

  of her claims advance in this Court.

         WHEREFORE, because briefing is complete on the pending Motion to Dismiss, no

  discovery is necessary to resolve the Motion to Dismiss, and the burdensome costs of time and

  discovery could be avoided if the Court’s ruling disposes of the entire case or significant portions

  thereof, the parties respectfully request that the Court grant this Motion and enter an order staying
Case 0:19-cv-61084-RNS Document 80 Entered on FLSD Docket 06/15/2021 Page 4 of 5




  all discovery in this case pending the Court’s ruling on VirtuOx’s Motion to Dismiss, and

  permitting the parties to file an amended joint discovery plan and conference report, if the Court

  denies any aspect of the Motion to Dismiss, so that time to engage in discovery in this case will

  not be shortened by the length of the stay.

  Dated this 15th day of June, 2021.                Respectfully submitted,

   s/Laurence S. Litow                              /s/ Mallory Cooney
   Laurence S. Litow                                Mallory Cooney
   Florida Bar No.: 0328758                         Florida Bar No. 125659
   Andrew G. Melling                                K&L GATES LLP
   Admitted pro hac vice                            Southeast Financial Center, Suite 3900
   Burr & Forman, LLP                               200 South Biscayne Boulevard
   Las Olas Centre II                               Miami, FL 33131-2399
   350 East Las Olas Blvd., Suite 1440              T: (305) 539-3300
   Ft. Lauderdale, FL 33301                         F: (305) 358-7095
   954-414-6200                                     Email: mallory.cooney@klgates.com
   954-414-6201 (Fax)                               John H. Lawrence
   lslitow@burr.com
                                                    K&L Gates, LLP
   amelling@burr.com
                                                    430 Davis Drive, Suite 400
                                                    Research Triangle Park, NC 27560
   Attorneys for Relator, Amber Watt                Telephone: (919) 466-1190
                                                    Email: john.lawrence@klgates.com
                                                    Admitted Pro Hac Vice
                                                    Joshua I. Skora
                                                    K&L Gates, LLP
                                                    1717 Main Street, Suite 2800
                                                    Dallas, TX 75201
                                                    Telephone: (214) 939-5500
                                                    Email: joshua.skora@klgates.com
                                                    Admitted Pro Hac Vice
                                                    Mark A. Rush
                                                    K&L Gates, LLP
                                                    K&L Gates Center
                                                    210 Sixth Avenue
                                                    Pittsburgh, PA 15222
                                                    Telephone: (412) 355-6500
                                                    Email: mark.rush@klgates.com
                                                    Admitted Pro Hac Vice

                                                    Attorneys for VirtuOx, Inc.
Case 0:19-cv-61084-RNS Document 80 Entered on FLSD Docket 06/15/2021 Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

  filed with the Clerk of the Court using CM/ECF, and served via CM/ECF on all counsel of record

  this 15th day of June 2021.


                                                    /s/ Mallory Cooney
                                                    Mallory Cooney
